Mr. Justice Handy
delivered the opinion of the court.
The defendant in error brought ejectment in Lowndes circuit court, against the plaintiffs in error, for certain real estate in the town of Columbus, which he claimed as purchaser at sheriff’s sale, under an execution against one Greene Hill.
*296On the trial below, the plaintiff’s lessor, to support his title, offered in evidence a petition, proceedings, decree, and execution, at the suit of one Symons against Hill, to enforce a mechanics’ lien upon the premises, for lumber, &c., furnished to Hill, for the" erection of the buildings thereon. The petition was filed 8th September, 1848, praying for a judgment for the amount due on a note given for the lumber, dated 27th March, 1848. The decree was rendered 30th September, 1848, and the sheriff’s sale to the plaintiff’s lessor, made 5th February, 1849. He also offered a deed in trust, executed on -the 1st June, 1847, by Hill, to one Stewart, trustee, for the benefit of one Malone, and to secure a debt due to Malone; also a deed in trust between the same parties, for the benefit of Haviland, Clark, & Company, dated 2d May, 1848; also a deed for the premises from a trustee, under said trust deed, duly substituted for Stewart, the original trustee, to one Francis B. Clark, dated 25th September, 1849. He also proved the contract for the lumber which originated in 1847, the settlement of mutual accounts between Symons and Hill in March, 1848, and the execution of the note above mentioned, for the balance due Symons. He also proved a tender, before the institution of this suit, to the proper party, of the money due under the trust «deed of 1st June, 1847, and a refusal to receive it; and on this evidence the plaintiff rested his case.
The defendants then offered in evidence a deed from one Winston to Malone, for the premises, dated 4th March, 1846; a deed in trust from Malone to one Banks, trustee, for the benefit of Winston for the premises, and of the same date; also a deed from Malone to Hill, for the same premises, dated 1st June, 1847; and proved by Malone, that he bought the land from Winston, and executed the deed to Banks at the same time for the purpose of securing the purchase-money, of which §800 was still due; that Malone afterwards conveyed to Hill, who at the same time executed the trust deed to Stewart, dated 1st June, 1847, to secure the purchase-money, and Haviland, Clark, & Company paid Malone the balance due on that deed, and took an assignment of it from him ; and that on the 4th May, 1848, Hill gave up the possession of the premises to the defend*297ant Topp, agent for Haviland, Clark, & Company, in payment of the debts due on the deeds in trust above mentioned.
Upon this state of evidence, the case is presented for our determination as to right of the plaintiff’s lessor to recover in ejectment.
It is undoubtedly true that the plaintiff could not recover unless he showed the legal title to the premises to be in himself. The first question, therefore, is, was there any evidence to that effect ? The title was claimed through Hill, and what does the record show to have been the condition of Hill’s title when the lien, under which the plaintiff purchased, attached ?
It appears by the plaintiff’s own showing, in the process of proving his title, that the only connection of Hill with the premises, was a deed of trust executed by him, dated 1st June, 1847, for the benefit of Malone. Upon its face, this evidence was an insurmountable obstacle to his recovery, unless that deed was a lien of date junior to the mechanics’ lien under which the plaintiff claims. What, then, was the date of the mechanics’ lien ? The date of the contract from which that lien is derived, must be considered to be the date of the note described in the petition as the foundation of the claim. “ The nature of the contract,” which the statute requires to be stated in the petition setting up the lien, so far as its date is concerned, does not sufficiently appear otherwise than by the note; and the transaction as to the lumber contract referred to in the petition, seems to have been indefinite until it was reduced to form and certainty by the execution of the note on account of it, in March, 1848. This must be considered the date of the contract, whether tested -by the conduct of the parties in reducing it to writing and the circumstances attending the transaction, or by the claim of the petition setting up the note as the evidence of the lien. The deed in trust of 1st June, 1847, then, had priority to the mechanics’ lien.
To obviate this, the plaintiff undertook to show a discharge of this deed, by proving that the money intended to be secured by it was tendered by the plaintiff, before bringing this suit, to the party entitled to receive it, and was refused; and it is urged that this was’ in law a satisfaction of the deed and a discharge *298of the incumbrance to the legal title. But it has been expressly held by this court, that payment of the debt secured by a deed in trust, without an entry of release or satisfaction of record, or a reconveyance, does not reinvest the grantor with the legal title, and that if there has not been such entry of release or satisfaction, nor a reconveyance, the purchaser of the interest of the grantor gets but an equity which must be enforced in chancery, because the title of the trustee in such case, though but a naked legal title, is outstanding. Wolfe v. Dowell's Lessee, 13 S. & M. 108, 109.
Then, if the case had rested here, it is clear that the action 'could not have been maintained upon the plaintiff’s case as made .by himself. Did the evidence of the defendants supply the,deficiency ? Nothing is shown having that effect. Tt is insisted that both parties claimed title from the same source, Hill,; i and that; when both parties claim through the same person, the defendant is estopped to deny the title of that person. This is doubtless true to certain intents, as a general proposi-tan, .and it applies with full force where the party estopped is the defendant in execution, or one between whom and the defendant in execution there is privity of estate and of possession by contract, or the relation of landlord and tenant. 10 J. R. 223; 7 Ib. 157; 6 Ib. 34; 3 S. & M. 118; 1 A. K. Marsh. 245. But where strangers are concerned, the rule applies to a limited extent only, and, probably, no further than that; the plaintiff" is not required, in the first instance, to show more than the title under which both parties claim. Therefore the defendant, a stranger, may set up title adverse to such person, because of an incum-brance ; he may have the title of the incumbrancer as well as that of the debtor, 13 S. & M. 110. If this were not true, a defendant in ejectment (other than the defendant in execution, or a person in possession by privity with him) claiming title from two persons, under one of whom the defendant also claimed, and the defendant’s title from that source being defective, would be precluded from setting up his valid title derived from the other source. Above all, a stranger may show; that the debtor’s interest was not susceptible of sale under execution, so as to convey the legal title to the plaintiff". A fortiori the *299rule cannot apply, when the plaintiff in ejectment shows that he has not the legal title, by reason of the existence of an in-cumbrance ; for in all cases where the rule can have any application, it is incumbent on the plaintiff at least to show that the party had such an estate as was capable of being spld, otherwise the plaintiff cannot have acquired the legal title which.is indispensable to such an action.
This view of the case renders it unnecessary to consider in detail the several other questions raised in the court below and argued here. The judgment of that court was founded on a view of the law essentially different from what we think are the true principles governing the case, as it was presented in that court.
The judgment is reversed, and the case rq~~&t trial. -